Citation Nr: 1805018	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease, right knee, status post two operative procedures with residual pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1975.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.

In August 2016, the Board remanded the issues on appeal to the RO for additional development.  

As the Board explained in the August 2016 remand, the issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal in light of the Veteran's statements indicating that he retired from his job due to the limitations imposed by his right knee disability.  Thus, the TDIU issue remains a component of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a further review of this matter and finds that additional evidentiary development is warranted.  

Specifically, the Board previously remanded this case for a new VA examination compliant with the decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Since that time, the Court has issued a decision in the case of Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  In that decision, the Court explained that flare-ups must be factored into an examiner's assessment of functional loss.  See id. at 32.  The Court considered an examination to be inadequate if the examiner, when acknowledging that the veteran was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id. at 34-35.  Thus, according to the Court, a VA examiner must elicit the relevant information as to a veteran's flares or ask the veteran to describe the additional functional loss, if any, he suffered during flares and then estimate the functional loss due to flares based on all the evidence of record-including the lay information-or explain why she could not do so.  Id. at 35.  Such information may also be gleaned from medical records or other sources available to the examiner.  Id. at 36.

Here, VA examinations were conducted upon remand in November 2016 and January 2017.  At each examination, the examiner determined that additional functional loss during flare-ups (and after repeated use over time) could not be estimated.  Each examiner found that it would be speculation to provide this information.   

The examinations were not conducted during a flare-up, and neither VA examiner attempted to estimate the loss of function during flare-ups.  Nor did they explain why it would be speculation to make the necessary findings.  

Accordingly, the examinations are not adequate as it pertains to functional loss during flare-ups and after repeated use over time.  Upon remand, if the examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  Id.  

The claim for a TDIU remains intertwined with the increased rating claim for the right knee.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the severity of the service-connected right knee disability.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should estimate the functional loss due to flares based on all the evidence of record.  

If for any reason the examiner is unable to provide the necessary findings or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disability.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairment on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

In giving all findings, the examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

2.  Finally, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

